Grant, J.
(after stating the facts). This case is brought to this court upon the writ of certiorari to review the action of the circuit court in discharging Fried-rich from custody. The return states the facts, but gives no reason for the discharge of the prisoner. Counsel for petitioner, Prange, states that the court held that the first bond for the jail limits was void, and that therefore the imprisonment was illegal. The bond was not void. The scrivener, who was Friedrich’s own attorney, made a clerical mistake in drawing it. This mistake was at once corrected, by the consent of all the parties interested, and they all treated it as a valid bond. Gunn v. Geary, 44 Mich. 616, has no application to the facts of this case. A mere clerical mistake was made by Friedrich himself, through his attorney, and was, at his request and for his benefit, immediately corrected. Such worthless technicalities cannot be invoked to defeat the ends of justice.
The order of the circuit court is reversed, and the prisoner remanded to the custody of the sheriff.
Long, C. J., Montgomery and Moore, JJ., concurred. Hooker, J., did not sit.